Case 1:19-cv-02071-SAG Document1 Filed 07/15/19

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

At Baltimore
KENNEDY KRIEGER INSTITUTE
707 North Broadway : Civil Action No.:
Baltimore, MD 21205
Plaintiff,

Vv.

ANTHEM HEALTH PLANS OF MAINE,
INC. T/A ANTHEM BLUE CROSS AND
BLUE SHIELD

2 Gannett Drive

South Portland, ME 04106

and ABC CORPORATIONS 1-10,

Defendants.

 

COMPLAINT

Plaintiff Kennedy Krieger Institute ““KKI” or “plaintiff’), by and through the undersigned
counsel, Offit Kurman, P.A. and Sherman, Silverstein, Kohl, Rose & Podolsky, P.A., application
for admissions pro hac vice pending, by way of Complaint against defendant Anthem Health Plans

of Maine, Inc. t/(a Anthem Blue Cross and Blue Shield (“BCBS” or “defendant”), hereby says,

states, and avers as follows:

INTRODUCTION

1. This action arises under the Employee Retirement Income Security Act of 1974, 29

Page 1 of 8

ULS.C. §§ 1001 et. seg., (“SERISA”) and more particularly 29 U.S.C. § 1109 and

§ 1132(a)(1)(B).

2200045. 1
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 2 of 8

2. At all material times, Kregg Kane was a qualified participant in a medical plan (the
“Plan’”) issued by defendant under Group Number 006775513.

3. Mr. Kane’s daughter, Brenna Kane (“Brenna”), is a participant in the Plan through
Mr. Kane.

4. Pursuant to an Assignment of Benefits, Mr. Kane appointed plaintiff as his
Authorized Representative with power to file medical claims with the Plan; receive payment for
all entitled plan benefits directly to plaintiff; and file a complaint or an appeal to any state of federal
agency, among other things.

5. The Plan is an employee welfare benefit plan within the meaning of 29 U.S.C.

§ 1002.
JURISDICTION AND VENUE

6. This Court has jurisdiction over the subject matter of this claim under 29 U.S.C.
§ 1132(e) and 28 U.S.C. § 1331.

7. This Court additionally has subject matter jurisdiction based on diversity of the
parties, and the amount in controversy exceeds $75,000.00 as required under 28 U.S.C. §
1332(a)(2).

8. Venue is proper in this district pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because the Plan is administered in this district, the breach for which relief is sought
occurred in this district, and defendant regularly transacts business in this district.

PARTIES

9. KK is a non-profit corporation located in Baltimore, Maryland.
10. Defendant is a licensed insurance company with it principal place of business in

South Portland, Maine.

2200045.1 2
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 3 of 8

11. Defendants ABC Corporations 1-10 are fictitious-name designations of one or more
individuals, partnerships, corporations, subsidiaries and/or other entities which may become
known through the course of discovery.

FACTS COMMON TO ALL COUNTS

12. Plaintiff incorporates by reference all other paragraphs of this complaint as if fully
set forth herein.

13. Brenna was born on April 2, 1998.

14. Brenna is a 21-year-old with a diagnosis of disruptive, impulse-control, and conduct
disorders, stereotypic movement disorder with self-injurious behavior, autism spectrum disorder,
attention deficit-hyperactivity disorder, moderate intellectual disability, and vision impairment
secondary to self-injurious behavior.

15. In light of her condition, Brenna’s parents serve as legal co-guardians for Brenna.

16. Brenna’s maladaptive behaviors which occur on a daily basis include severe self-
injurious behavior (punching self in face, eyes, and body, banging head on hard surfaces, self-
biting, slamming body into walls and floor, and pulling out hair), aggression (hair pulling, head
butting, hitting, punching, kicking, biting others), disruptive and destructive behaviors (screaming,
breaking objects, knocking furniture over, throwing items), elopement (running from caregivers,
leaving confined areas, such as school) spitting, disrobing, and elopement. Brenna’s aggressive,
self-injurious and destructive outbursts occur daily, and she targets herself, family members,
caregivers, and others. As a result, Brenna presents significant risk of injury to herself and others.

17. Brenna has caused significant physical injuries to herself and others, including
permanent retinal detachment in her right eye resulting in blindness, and concussions. Brenna is

currently targeting her left eye with self-punching.

2200045.1 3
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 4of8

18. | Brenna received half-day school services at a day program where she was staffed
5:1 and frequently injured herself and school staff. Brenna also received in-home behavioral
services.

19. Brenna’s problem behavior did not respond to outpatient or school-based
intervention.

20. Brenna’s severe problem behaviors place her and others at severe risk of injury on
a daily basis; caregivers routinely sustain injuries and Brenna’s family has had to lock every door
and drawer in their home as well as remove any items from walls/counters/showers as Brenna
would remove items to throw, destroy or use to conduct self-injurious behavior.

21. | Brenna’s behavioral and medical providers have noted that her behavior has not
responded adequately to available local outpatient behavioral treatment; each provider has noted
that Brenna’s behavior is too complex and dangerous to treat on an outpatient basis and that she
requires a specialized, long-term inpatient hospitalization to effectively treat her maladaptive
behaviors.

22. Brenna’s parents tried numerous interventions for her with little or no success.
Thus, they sought to take Brenna to KKI for treatment at its world renowned inpatient
Neurobehavioral Unit (“NBU”).

23. KKI has had enormous success in treating patients such as Brenna. Historic
outcome data collected by KKI show that 88% of patients achieve at least an 80% reduction in
aggression, self-injury, property destruction, or other targeted behaviors and 86% of patients
maintained behavior reductions in three and six month follow up examinations.

24. Furthermore, 94% of parents and caregivers expressed satisfaction with the care

provided by KKI.

2200045.1 4
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 5 of8

25. KKI concluded that the comprehensive multidisciplinary approach provided by KKI
was medically necessary for Brenna to make significant progress with her maladaptive behaviors.
26. On June 26, 2018, KK] issued an authorization request to defendant for funding to
treat BR for a period of four months in the NBU in order for the NBU to assess Brenna’s behaviors,
develop an effective treatment, generalize the treatment across all settings and train care providers.

27. Brenna was admitted to KKI on June 27, 2018.

28. On September 6, 2018, defendant issued a letter denying continuation of coverage
and indicating that the requested services are not medically necessary.

29. KKI thereafter submitted a Level 1 Appeal, with supporting documents.

30. On October 17, 2018, defendant issued a determination upholding the denial of
continued coverage.

31. OnNovember 20, 2018, KK] requested an Expedited Level 2 Appeal of defendant’s
denial.

32. On December 21, 2018, the entity providing utilization review service on behalf of
defendant issued an essentially one-page letter upholding the decision that continued treatment in
the NBU after September 6, 2018 is no longer medically necessary in light of significant
improvements in Brenna’s problem behaviors.

33. Defendant’s stated rationale for its denial is without merit.

34. Despite defendant’s appeal decision, KKI has continued to treat Brenna as her needs
exceed the capacity and resources available in her home state.

COUNT I
35. Plaintiff incorporates by reference all other paragraphs of this complaint as if fully

set forth herein.

2200045. 1 5
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 6 of 8

36. Defendant’s denial is without merit. Specifically, defendant’s contention that
Brenna has not met the medical necessity criteria for inpatient treatment from September 6, 2018
and beyond under the APA criteria 6.1 due to the fact that she experienced a reduction in
problematic behavior is baseless.

37. The mere fact that a patient has improved is not, in itself, grounds for discharge.

38. The APA criteria 6.1 states that “admission criteria continue to be met either because
of persistent symptoms or the emergence of new symptoms.” Here, Brenna’s symptoms persisted
at the time of discharge and up to the present, including causing injuries to herself and others.

39. | While Brenna is more manageable now than when admitted, it is only possible under
the extremely high level of care provided at KKI which is not possible on an outpatient basis.

40. In fact, Brenna continues to engage in high rates of aggressive behaviors, resulting
in head contusions to three different staff members, among other things.

41. Defendant’s contention that continued stay at the inpatient psychiatric unit does not
meet APA criteria 6.2 is likewise without merit.

42. The APA criteria 6.2 requires that “treatment goals are realistically achievable
towards allowing treatment in a less restrictive environment.”

43. Brenna had made progress, but her symptoms persist as treatment is being
generalized across all settings, including caregivers. Furthermore, Brenna’s disabilities make her
own involvement in her care impossible, thus caregivers must be fully trained in her behavioral
treatment before she can be discharged, or all progress that has been made during admission will

be lost.

2200045.1 6
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 7 of 8

44. Despite providing ample medical records and support to overturn the denial, on
December 21, 2018 the utilization review analyst issued a one paged letter upholding defendant’s
unsupported denial.

45. Defendant’s denial of benefits for the period from September 6, 2018 through
October 31, 2018 was unsupported by substantial evidence, erroneous as a matter of law, not made
in good faith and in violation of ERISA.

WHEREFORE, plaintiff demands the following: (a) that defendant cover the full cost and
expenses of Brenna’s treatment in the NBU program from September 6, 2018 to October 31, 2018;
(b) that defendant be required to reimburse plaintiff for reasonable attorneys’ fees and costs
incurred in this action; and (c) imposition of such other and further penalties against defendant as
deemed appropriate.

COUNT II

46. Plaintiff incorporates by reference all other paragraphs of this complaint as if fully
set forth herein.

47. As stated above, plaintiff has taken all measures necessary to exhaust the
administrative remedies under the Plan.

48. Defendant erroneously denied plaintiff's claim.

49. The denial of plaintiff's claim for benefits was unsupported by substantial evidence,
erroneous as a matter of law, not made in good faith, and in violation of ERISA.

50. Plaintiff is entitled to recover their reasonable attorneys’ fees and costs of action
pursuant to 29 U.S.C. § 1132(g).

WHEREFORE, plaintiff demands the following: (a) that defendant cover the full cost and

expenses of Brenna’s treatment in the NBU program from September 6, 2018 to October 31, 2018;

2200045.1 7
Case 1:19-cv-02071-SAG Document1 Filed 07/15/19 Page 8 of 8

(b) that defendant be required to reimburse plaintiff for reasonable attorneys’ fees and costs

incurred in this action; and (c) imposition of such other and further penalties against defendant as

deemed appropriate.

DATE: July 15, 2019

BY:

2200045.1

Respectfully submitted,

— ingle )_fale2e Zp
Angela Davis Pallozzi

OFFIT KURMAN, P.A.

300 East Lombard Street, Suite 2010
Baltimore, MD 21202

Telephone: 410.209.6427

Facsimile: 410.209.6435

Email: apallozzi@offitkurman.com

SHERMAN, SILVERSTEIN, KOHL,
ROSE & PODOLSKY, P.A.

Alan C. Milstein (pro hac vice pending)
308 Harper Drive, Suite 200

Moorestown, NJ 08057

Telephone: 856-662-0700

Facsimile: 856-488-4744

E-Mail: amilstein@shermansilverstein.com

Attorneys for Plaintiff
